Citation Nr: 0717084	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-41 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
claimed as secondary service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by which the RO, inter alia, 
denied entitlement to service connection for peripheral 
neuropathy claimed as secondary to service-connected diabetes 
mellitus.  

By a September 1997 rating decision, the RO denied 
entitlement to service connection for peripheral neuropathy 
claimed as secondary to Agent Orange exposure.  A reading of 
that rating decision reflects that service connection for 
peripheral neuropathy was denied both presumptively, as 
secondary to Agent Orange exposure, and on a direct basis.  
See 38 C.F.R. § 3.303 (2006) (the regulation pertinent to 
direct service connection); see also 38 C.F.R. § 3.307, 3.309 
(2006) (detailing the conditions for which service connection 
is presumptively available and the circumstances entitling 
veterans to presumptive service connection for the enumerated 
conditions).  The veteran did not appeal that decision, and 
it became final.  See 38 C.F.R. § 20.1103 (2006).  Finally 
decided rating decisions of the RO cannot be reopened in the 
absence of new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  In its present 
adjudication, the RO addressed, in essence, only entitlement 
to service connection for peripheral neuropathy on a 
secondary basis.  See 38 C.F.R. § 3.310 (2006) (the 
regulation pertinent to secondary service connection).  The 
Board will limit itself to this issue but refers the issue of 
whether new and material evidence, sufficient to reopen a 
claim of entitlement service connection for peripheral 
neuropathy on either a direct or presumptive basis, has been 
received to the RO for initial adjudication.  In his current 
claim, received in October 2002, the veteran does not appear 
to have limited his claim to secondary service connection.  
Rather, he claimed entitlement to service connection for 
diabetes mellitus and neuropathy.  The RO did not adequately 
address the matter of entitlement to direct service 
connection in its current determination and failed to mention 
presumptive service connection, and the matter is referred to 
the RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

At the veteran's request, he was scheduled to testify at a 
hearing before a traveling Veterans Law Judge in March 2005.  
On the date of the hearing, the veteran's representative 
indicated in writing that the veteran could not be present 
and that the case should be forwarded to the Board for 
adjudication.  Later that month, the veteran indicated that 
he could not attend the hearing due to his mother's illness 
and again asked that the case be sent to the Board for 
adjudication.  He did not ask that his hearing be 
rescheduled.  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.  See 38 C.F.R. § 20.704(e) 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The RO did not issue a Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
notice pertinent to the issue herein, namely, entitlement to 
service connection for peripheral neuropathy claimed as 
secondary to service-connected diabetes mellitus.  A VCAA 
notice must apprise the veteran of the information and 
evidence necessary to substantiate his claim, inform him of 
what evidence he must submit and what evidence VA will seek 
to obtain for him, and instruct the veteran to submit all 
relevant evidence in his possession.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The VCAA 
notice must also include information regarding the 
establishment of disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Before the Board adjudicates the issue on appeal, the RO must 
send the veteran corrective VCAA notice that encompasses all 
of the aforementioned information.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a VCAA notice 
regarding the claim of entitlement to 
service connection for peripheral 
neuropathy claimed as secondary to 
service-connected diabetes mellitus.  The 
notice must include information regarding 
the information and evidence necessary to 
substantiate the claim, inform the veteran 
of what evidence he must submit and what 
evidence VA will seek to obtain for him, 
and instruct the veteran to submit all 
relevant evidence in his possession.  See 
Sanders, supra.  The letter must also 
contain information regarding disability 
ratings and effective dates as held in 
Dingess/Hartman.

2.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

